DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              ALONZO JONES,
                                 Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D14-1660

                               [July 9, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Robert L. Pegg,
Judge; L.T. Case No. 312007CF000378A.

  Alonzo Jones, Bonifay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See McKinney v. State, 66 So. 3d 852 (Fla. 2011).

DAMOORGIAN, C.J., STEVENSON and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.